DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  
In claim 2, it appears that “2. The substrate for the electro-optical device according to claim 2, wherein the plug is made of a metal such as tungsten” should be “2. The substrate for the electro-optical device according to claim 1, wherein the plug is made of a metal such as tungsten”.
In claim 10, it appears that “10. The substrate for the electro-optical device according to claim 1, wherein the plug is made of a metal such as tungsten” should be “10. The substrate for the electro-optical device according to claim 9, . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the pixel electrode being made of a second material different from the first material”. However, claim 1 also requires “the pixel electrode being made of a first material”. Thereby, it is not clear which material is used for the pixel electrode. As being indefinite, claim 1 fails to particular point out and distinctly claim the subject matter. For examination purposes, examiner has interpreted “the pixel electrode being made of a second material different from the first material” to be --the plug being made of a second material different from the first material--, based on claim 1 “the contact hole being filled with the second material as the plug” and Paragraphs [0034] “a plurality of pixel electrodes 9 a, which are light transmissive and made of an indium tin oxide (ITO) film” and [0049] “the interior of the contact hole 44 a is filled with a metal film, such as tungsten, as a plug” in the specification. 
Claims 2-8 are rejected because they depend upon claim 1 (see Claim objections above); they are likewise rejected under the same rationale as that set forth above with respect to claim 1.
Claim 9 recites the limitation “the pixel electrode being made of a second material different from the first material”. However, claim 9 also requires “the pixel electrode being made of a first material”. Thereby, it is not clear which material is used for the pixel electrode. As being indefinite, claim 9 fails to particular point out and distinctly claim the subject matter. For examination purposes, examiner has interpreted “the pixel electrode being made of a second material different from the first material” to be --the plug being made of a second material different from the first material--, based on claim 9 “the contact hole being filled with the second material as the plug” and Paragraphs [0034] “a plurality of pixel electrodes 9 a, which are light transmissive and made of an indium tin oxide (ITO) film” and [0049] “the interior of the contact hole 44 a is filled with a metal film, such as tungsten, as a plug” in the specification. 
Claims 10-12 are rejected because they depend upon claim 9 (see Claim objections above); they are likewise rejected under the same rationale as that set forth above with respect to claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nimura (US 2015/0041833) in view of Yasukawa (US 2001/0043175).
Regarding claim 1, Nimura discloses a substrate (20 in Figs. 3-5) for an electro-optical device ([0002] “a substrate for electro-optical apparatus"), the substrate comprising:
a first substrate (11);
a pixel electrode (28) provided on the first substrate, the pixel electrode being made of a first material ([0079] “ITO”);
a plurality of interlayer insulating films (17, 15, 27 and 25) stacked between the first substrate and the pixel electrode;
a switching element (24) provided between the first substrate and the plurality of interlayer insulating films;
a first lens (ML1) provided between the first substrate and the switching element, the first lens overlapping, in plan view, with the pixel electrode (Fig. 3);
a second lens (ML2) provided between the switching element and the pixel electrode, the second lens overlapping, in plan view, with the pixel electrode (Fig. 3), 
wherein the second lens includes a second lens surface (16) and a second lens layer (15), the second lens surface contact with a first interlayer insulating film (17) of the plurality of interlayer insulating films, and the second lens layer having a refractive index different from a refractive index of the first interlayer insulating film ([0077] “The light-transmitting layer 17 is formed of an inorganic material such as SiO2 having light permeability and the lower optical refractive index than the lens layer 15”), and
the first interlayer insulating film includes a contact hole (17 includes CH6 in Fig. 5) in a location not overlapping, in plan view, with the second lens surface (CH6 does not overlap 16), and
a relay electrode (46 in Fig. 5; [0094] “a relay electrode”) formed under the first interlayer insulating film.
However, Nimura does not disclose a plug provided between the switching element and the pixel electrode, the plug overlapping, in plan view, with the pixel electrode, the pug being made of a second material different from the first material (see 112(b) rejections above),
wherein the contact hole being filled with the second material as the plug, and
the plug contacts with the pixel electrode and the relay electrode formed under the first interlayer insulating film, the pixel electrode being electrically connected through the plug and the relay electrode to the switching element.
Yasukawa teaches placing a plug in a contact hole (Fig. 1(a), the columnar connecting plug 15 in the contact hole 16; [0060] "the columnar connecting plug 15 ... such as tungsten … is placed in the contact hole 16”), such that
the plug provided between a switching element and a pixel electrode (15 between the switching element and the pixel electrode 14; [0049]-[0051], [0060]), the plug overlapping, in plan view, with the pixel electrode (Fig. 1(a)), the pug being made of a second material ([0060] “tungsten”) different from a material for the pixel electrode ([0062]),
the contact hole being filled with the second material as the plug ([0060]), and
the plug contacts with the pixel electrode and a relay electrode formed under a first interlayer insulating film (Fig. 1(a), 15 contacts with 14 and the auxiliary connecting line 10 formed under the interlayer insulating film 13), the pixel electrode being electrically connected through the plug and the relay electrode to the switching element (Fig. 1(a), [0060]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the contact hole as disclosed by Nimura with the teachings of Yasukawa, to have a plug provided between the switching element and the pixel electrode, the plug overlapping, in plan view, with the pixel electrode, the pug being made of a second material different from the first material, wherein the contact hole being filled with the second material as the plug, and the plug contacts with the pixel electrode and a relay electrode formed under the first interlayer insulating film, the pixel electrode being electrically connected through the plug and the relay electrode to the switching element, by providing a plug in the contact hole of Nimura, for the purpose of electrically connecting the pixel electrode with the relay electrode and to the switching element (Yasukawa: [0060]). 

Regarding claim 2, Nimura as modified by Yasukawa discloses the limitations of claim 1 above (see Claim objections above).
Nimura does not disclose the plug is made of a metal such as tungsten.
Yasukawa teaches the plug is made of a metal such as tungsten ([0060] "the columnar connecting plug 15 ... such as tungsten”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the contact hole as disclosed by Nimura with the teachings of Yasukawa, wherein the plug is made of a metal such as tungsten, for the purpose of electrically connecting the pixel electrode with the relay electrode and to the switching element (Yasukawa: [0060]). 

Regarding claim 3, Nimura as modified by Yasukawa discloses the limitations of claim 1 above, and Nimura further discloses the pixel electrode has a substantially quadrilateral shape in a plan view (see 28 in Fig. 4; [0015] “the pixel electrode in a planar shape be formed into a substantially rectangular shape”).
Nimura does not disclose the contact hole overlaps, in a plan view, with a corner portion of the pixel electrode in the embodiment shown in Figures 1-8D.
However, Nimura teaches that the contact hole overlaps, in a plan view, with a corner portion of the pixel electrode in the embodiment shown in Figure 12 ([0162] “Modification Example 1, the contact hole CH6 is disposed at the corner (on diagonal line) of the pixel electrode 28A which is formed into a substantially rectangular shape”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Nimura substrate with the teaching of Nimura, wherein the contact hole overlaps, in a plan view, with a corner portion of the pixel electrode, by disposing the contact hole at the corner, so to improve the efficiency of the incident light for the micro lens together with other electrodes, such as a relay electrode (Nimura: [0164]).
Nimura further fails to disclose the plug provided in the contact hole.
Yasukawa teaches the plug provided in a contact hole ([0060]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the contact hole as disclosed by Nimura with the teachings of Yasukawa, wherein the plug is provided in the contact hole, for the purpose of electrically connecting the pixel electrode with the relay electrode and to the switching element (Yasukawa: [0060]). 

Regarding claim 4, Nimura as modified by Yasukawa discloses the limitations of claim 1 above, and Nimura further discloses that the first lens has a first size that is larger than a second size of the second lens in plan view (see [0025] “a diameter of the first micro lens be equal to or larger than that of the second micro lens”; ML1 has a size large than a size of ML2 in a plan view as the diameter of ML1 is larger than the diameter of ML2).

Regarding claim 5, Nimura as modified by Yasukawa discloses the limitations of claim 1 above, and Nimura further discloses that the first lens includes a first lens surface (12 in Fig. 3), and includes a first lens layer (13) filled in an inside of the first lens surface (see Fig. 3).

Regarding claim 6, Nimura as modified by Yasukawa discloses the limitations of claim 1 above, and Nimura further discloses
a light shielding layer (22 and 22a; [0071] “The light shielding layer 22 is formed into a lattice shape and has an opening 22 a”) is provided between the switching element and the first substrate (see Fig. 3), the light shielding layer including an aperture (22a) that overlaps, in a plan view, with the first lens ([0072] “The opening 22 a of the light shielding layer 22 is disposed so as to overlap with the micro lens ML1 (concavity 12) in planar view”), wherein
the light shielding layer overlaps, in a plan view, with the switching element (see Fig. 3).

Regarding claim 7, Nimura as modified by Yasukawa discloses the limitations of claim 1 above, and Nimura further discloses an electro-optical device (Fig. 3; [0002] “electro-optical apparatus") comprising: the substrate.

Regarding claim 8, Nimura as modified by Yasukawa discloses the limitations of claim 7 above, and Nimura further discloses an electronic apparatus ([0002] “electro-optical apparatus") comprising: the electro-optical device.

Regarding claim 9, Nimura discloses a substrate (20 in Figs. 3-5) for an electro-optical device ([0002] “a substrate for electro-optical apparatus"), the substrate comprising:
a first substrate (11);
a pixel electrode (28) provide on the first substrate, the pixel electrode being made of a first material ([0079] “ITO”);
a plurality of interlayer insulating films (17, 15, 27 and 25) stacked between the first substrate and the pixel electrode;
a switching element (24) provided between the first substrate and the plurality of interlayer insulating films;
a lens (ML2) provided between the switching element and the pixel electrode, the lenses overlapping, in plan view, with the pixel electrode (Fig. 3),
wherein: the lens includes a lens surface (16) and a lens layer (15), the lens surface contact with a first interlayer insulating film (17) of the plurality of interlayer insulating films, and the second lens layer having a refractive index different from a refractive index of the first interlayer insulating film ([0077] “The light-transmitting layer 17 is formed of an inorganic material such as SiO2 having light permeability and the lower optical refractive index than the lens layer 15”),
the first interlayer insulating film includes a contact hole (17 includes CH6 in Fig. 5) in a location not overlapping, in plan view, with the lens surface (CH6 does not overlap 16), and
a relay electrode (46 in Fig. 5; [0094] “a relay electrode”) formed under the first interlayer insulating film.
However, Nimura does not disclose a plug provided between the switching element and the pixel electrode, the plug overlapping, in plan view, with the pixel electrode, the pug being made of a second material different from the first material (see 112(b) rejections above),
the contact hole being filled with the second material as the plug, and
the plug contacts with the pixel electrode and the relay electrode formed under the first interlayer insulating film, the pixel electrode being electrically connected through the plug and the relay electrode to the switching element.
Yasukawa teaches placing a plug in a contact hole (Fig. 1(a), the columnar connecting plug 15 in the contact hole 16; [0060] "the columnar connecting plug 15 ... such as tungsten … is placed in the contact hole 16”), such that
the plug provided between a switching element and a pixel electrode (15 between the switching element and the pixel electrode 14; [0049]-[0051], [0060]), the plug overlapping, in plan view, with the pixel electrode (Fig. 1(a)), the pug being made of a second material ([0060] “tungsten”) different from a first material for the pixel electrode ([0062]),
the contact hole being filled with the second material as the plug ([0060]), and
the plug contacts with the pixel electrode and a relay electrode formed under a first interlayer insulating film (Fig. 1(a), 15 contacts with 14 and the auxiliary connecting line 10 formed under the interlayer insulating film 13), the pixel electrode being electrically connected through the plug and the relay electrode to the switching element (Fig. 1(a), [0060]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the contact hole as disclosed by Nimura with the teachings of Yasukawa, to have a plug provided between the switching element and the pixel electrode, the plug overlapping, in plan view, with the pixel electrode, the pug being made of a second material different from the first material, wherein the contact hole being filled with the second material as the plug, and the plug contacts with the pixel electrode and a relay electrode formed under the first interlayer insulating film, the pixel electrode being electrically connected through the plug and the relay electrode to the switching element, by providing a plug in the contact hole of Nimura, for the purpose of electrically connecting the pixel electrode with the relay electrode and to the switching element (Yasukawa: [0060]). 

Regarding claim 10, Nimura as modified by Yasukawa discloses the limitations of claim 9 above (see Claim objections above).
Nimura does not disclose the plug is made of a metal such as tungsten.
Yasukawa teaches that the plug is made of a metal such as tungsten ([0060] "the columnar connecting plug 15 ... such as tungsten”).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the contact hole as disclosed by Nimura with the teachings of Yasukawa, wherein the plug is made of a metal such as tungsten, for the purpose of electrically connecting the pixel electrode with the relay electrode and to the switching element (Yasukawa: [0060]). 

Regarding claim 11, Nimura as modified by Yasukawa discloses the limitations of claim 9 above, and Nimura further discloses an electro-optical device (Fig. 3; [0002] “electro-optical apparatus") comprising: the substrate.

Regarding claim 12, Nimura as modified by Yasukawa discloses the limitations of claim 11 above, and Nimura further discloses an electronic apparatus ([0002] “electro-optical apparatus") comprising: the electro-optical device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                         

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871